Citation Nr: 1039797	
Decision Date: 10/25/10    Archive Date: 11/01/10	

DOCKET NO.  08-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether the claim may be 
allowed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the VARO in 
Waco, Texas, that denied entitlement to the benefits sought.  

The Board notes that no other issue is in proper appellate status 
before the Board at this time.  A review of the record reveals 
that by rating decision dated in April 2010, service connection 
for a left hand disability, a right hip disability, a left knee 
disorder, a left foot disorder, vertigo, gastroenteritis, 
dermatitis, psoriasis, and headaches was denied.  The Veteran was 
notified of the determination by communication that same month.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by 
rating decision dated in May 2004.

2.  Evidence received since the 2004 rating decision denying 
service connection for a bilateral hearing loss includes evidence 
which relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010) imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of their 
claims.

In a letter dated in July 2007, the RO notified the Veteran of 
the information necessary to substantiate the claim, and of her 
and VA's respective obligations of obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the letter explained the basis for the 
denial of the claim that had been previously denied, and that new 
and material evidence had to relate to those facts.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  She was told that the 
claim had been previously denied because the evidence of record 
did not show audiometric findings which met the criteria for a 
grant of service connection for defective hearing.  In addition, 
the letter provided information regarding assigned ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the VCAA notice requirements have been satisfied.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

With respect to the duty to assist, service treatment records 
have been obtained, VA treatment records have been obtained, as 
have identified private medical records.  The Veteran had the 
opportunity to appear at a personal hearing before a Veterans Law 
Judge at the Waco RO in September 2010, but for whatever reason 
failed to report.

Pertinent Law and Regulations with Regard to New and Material 
Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen the previously 
denied claim.  See Jackson v. Principi, 265 F3d 1366 (Fed. Cir. 
2001).  Service connection for bilateral hearing loss was denied 
in a 2004 rating decision.  The Veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20. 200, 20.202.  If, however, new and material is received 
with respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed on a 
de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the evidence 
previously of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether there is "new and material evidence," all evidence 
submitted since the last prior final decision must be considered.  
Evans.

Evidence is presumed credible for the sole purpose of determining 
whether a claim may be reopened.  Determinations of credibility 
and weight are made after the claim is reopened.  Justus v. 
Principi, 3 Vet. App. 510 (1993).

Analysis

Evidence of record at the time of the 2004 decision included the 
service treatment records and the report of a VA audiometric 
examination of the Veteran in April 2004.  The examination report 
reflected a diagnosis of bilateral high frequency sensorineural 
hearing loss.  The examiner opined that it was less likely than 
not that the Veteran's current right ear hearing loss was related 
to any military noise exposure.  The examiner noted significant 
high frequency hearing loss in the left ear, although the 
audiometric thresholds in the left ear were normal through 
4000 Hertz.  For some reason, the examiner did not address the 
question of etiology of left ear hearing loss.

Evidence received since the 2004 decision includes a February 
2008 statement from a private otololaryngologist.  He stated that 
he used the Maryland CNC test in examining the Veteran.  Speech 
recognition scores using the Maryland CNC test were less than 94 
percent in each ear.  The physician expressed the opinion that 
"it is more likely than not that the hearing loss is associated 
with her exposure to loud noises while in the military."

This new medical evidence of a nexus to service relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened with the submission of new and 
material evidence, and VA must review the claim in light of all 
the evidence, both new and old.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received.   To 
this extent only, the appeal is granted.


REMAND

Since the claim for service connection for bilateral hearing loss 
is reopened, the Board believes that an examination is needed in 
order to decide the claim and to reconcile the conflicting 
opinions of record.  Audiology results must be obtained, and an 
opinion is needed in order to ascertain whether there is a nexus 
between any currently diagnosed bilateral hearing loss and the 
Veteran's active service.

Accordingly, the case is REMANDED for the following:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
sign the authorization, to enable the RO to 
obtain any additional evidence of record 
since 2008 which pertains to her claim for 
service connection for bilateral hearing 
loss.  The RO should invite her to submit 
all pertinent evidence with regard to 
treatment and evaluation for hearing loss. 

2.  The Veteran should be accorded an 
examination by an appropriate examiner for 
the purpose of determining the etiology of 
any current bilateral hearing loss.  The 
claims folder, to include the service 
treatment records, the post service VA 
treatment records, and the February 2008 
communication from the otololaryngologist 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must indicate in the 
examination report that the claims folder 
was reviewed.  All appropriate tests and 
studies, to include audiometric evaluation, 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should specifically state whether 
the Veteran has hearing loss that is at 
least as likely as not (that is, to at 
least a 50 percent degree of probability) 
causally or etiologically related to her 
active service, or whether such a causal or 
etiological relationship is unlikely (that 
is, less than 50 percent probability), with 
the rationale for any such conclusion set 
out in the report.  The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  Thereafter, the RO should readjudicate 
the claim for service connection for 
bilateral hearing loss.  If the benefits 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement of 
the Case and be given an opportunity for 
response.  The Veteran is to be apprised of 
the importance of appearing for any 
scheduled examination because failure to do 
so will likely result in a denial of her 
claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


